DETAILED ACTION
This Action is in consideration of the Applicant’s response on June 22, 2022. Claims 1, 12, and 17 are amended. Claims 1-20, where Claims 1, 12, and 17 are in independent form, are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on June 22, 2022 have been fully considered but two of them are not persuasive. Applicant argued:
Regarding rejection of claims 1-20 under 35 U.S.C. 101, the claimed limitations recited in the amendment are directed to patent-eligible subject matter. 
Regarding rejection of claims 1-20 under 35 U.S.C. 112, the examiner's interpretation of the claim term “a plurality of key-value pairs” was unreasonably broad in light of the definition of 'a plurality of key-value pairs' found on paragraphs [0037][0038] of the application specification.
Regarding rejection of claims 1-20 under 35 U.S.C. 103, Salajegheh does not discloses additional limitation, “at a service provider network” and "providing the fingerprinting process and the analysis model to the target network," recited in the amendment. 
The Office respectfully disagree with Applicant’s assertions.
With regard to a), the Applicant provides arguments that the claimed limitations are directed to patent-eligible subject matter [See remarks, page 8, 4th para.] and the additional limitations “at a service provider network” and "providing the fingerprinting process and the analysis model to the target network," recited in amended claims 1, 12, and 17 are further (a) integrate the alleged abstract idea into a practical application and/or (b) amount to significantly more than the alleged abstract idea [See remarks, page 9, 1st para.]. 
In response to Applicant’s arguments, “generating a fingerprinting process configured to produce a fingerprint” is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components, and the original claimed limitations include no additional limitations amounting to significantly more than the exception. Further, the additional claimed limitations are not indicative of integration into a practical application, but adding insignificant extra-solution activity to the judicial exception. (MPEP 2106.05(g)). Accordingly, it does not impose any meaningful limits on practicing the abstract idea, and the rejection is maintained. 
With regard to c), the Applicant provides arguments that Salajegheh does not disclose the additional claimed limitations, “at a service provider network” and "providing the fingerprinting process and the analysis model to the target network," recited in amended claims 1, 12, and 17. In other words, Salajegheh does not disclose the server provides the behavior observer module and the behavior analyzer module to a target network. [See remarks, page 10, 5th and 6th paragraphs.] 
As indicated by Salajegheh, classifier models are downloaded or received from a network server [See para. [0084], The Examiner construes the analysis model to be the same as the classifier model of the prior art]. Further, Salajegheh teaches that the behavior observer module 302 may receive the initial set of behaviors and/or factors in the form of a classifier model, from a network server 140 and/or a component in a cloud service or network [See para. [0082]], and the set of behaviors and/or factors may be dynamically modified throughout the lifecycle of the system, as desired by manufacturers, service providers, and other entities desiring information about the operation and function of specific feature of smart devices [See para. [0115]]. From the Salajegheh’s teaching that the behavior observer module receive the initial set of behaviors and/or factors in the form of a classifier model from a network server and  the set of behaviors and/or factors may be dynamically modified by the network sever, it is obvious to ordinary one skilled in the art that the network server provides the behavior observer module to the target network. Therefore, Salajegheh discloses the claimed limitations and the prior art rejection is maintained. 

The Office agree with Applicant’s assertion.
With regard to b), the Applicant provides arguments that the examiner's interpretation of the claim term “a plurality of key-value pairs” was unreasonably broad in light of the definition of 'a plurality of key-value pairs' found on paragraphs [0037][0038] of the application. Referring the paragraphs [0037][0038], a plurality of key-value pairs are interpreted as multiple key-value pairs, each of the key-value pair being a set of a key and a value. Each key is a unique key corresponding to select data associated with raw data obtained from the one or more network devices and a value that represents information regarding the select data. 
 Therefore, the rejection of claims 1-20 under 35 U.S.C. 112 is withdrawn.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) 1, 12, and 17 recite(s) “obtaining a plurality of code modules configured to identify issues in one or more network devices of a target network; based on the plurality of code modules, generating a fingerprinting process configured to produce a fingerprint that includes a plurality of key-value pairs, wherein each key of the plurality of key-value pairs is a unique key that corresponds to select data associated with raw data obtained from the one or more network devices, and each value of the plurality of key-value pairs represents information regarding the select data; based on the plurality of code modules, generating an analysis model that is uniquely compatible with the fingerprinting process, the analysis model configured to identify the issues in the one or more network devices based on the key-value pairs; and generating a fingerprinting process configured to produce a fingerprint." 
The limitation of obtaining a plurality of code modules configured to identify issues in one or more network devices of a target network, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, other than reciting “one or more network devices of a target network,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining” in the context in the claim encompasses the user manually obtaining a plurality of code modules configured to identify issues in one or more network devices of a target network.
Similarly, the limitation of based on the plurality of code modules, generating a fingerprinting process configured to produce a fingerprint that includes a plurality of key-value pairs, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, other than reciting “based on the plurality of code modules,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating” in the context in the claim encompasses the user manually generating the fingerprinting process configured to produce a fingerprint that includes a plurality of key-value pairs. 
Similarly, the limitation of based on the plurality of code modules, generating an analysis model that is uniquely compatible with the fingerprinting process, the analysis model configured to identify the issues in the one or more network devices based on the key-value pairs, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Further, the limitation of providing the fingerprinting process and the analysis model to the target network, as drafted, is a process that, under the broadest reasonable interpretation, transmits generated the fingerprinting process and the analysis model, and it is not integrated into the claim as a whole and an insignificant post-solution activity to the judicial exception. Accordingly, the claim recites an abstract idea.

Regarding claims 12 and 17, this judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements – a memory configured to store processor-executable instructions; and one or more processors coupled to the memory, wherein the one or more processors are configured to obtain a plurality of code modules, generate a fingerprinting process, and generate an analysis model as recited in claim 1. The processor in Steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining a plurality of code modules, generating a fingerprinting process, and generating an analysis model) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim(s) 2, 13, and 18 only recite(s) one additional limitation as claims 1, 12, and 17 - at least one value of the plurality of key-value pairs indicates a presence or an absence of the select data. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim(s) 3, 14, and 19 only recite(s) one additional limitation as claims 1, 12, and 17 - at least one value of the plurality of key-value pairs indicates a numerical value associated with the select data. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim(s) 4, 15, and 20 only recite(s) one additional limitation as claims 1, 12, and 17 - the plurality of code modules is a plurality of code modules specific to the target network. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Regarding claim 5, the claim(s) recite(s) setting a time window during which the fingerprinting process or the analysis model can be executed. 
The limitation of setting a time window during which the fingerprinting process or the analysis model can be executed, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “setting a time window” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 6, the claim(s) recite(s) limiting a number of possible runs of the fingerprinting process or the analysis model. 
The limitation of limiting a number of possible runs of the fingerprinting process or the analysis model, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “limiting a number of possible runs” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 7, the claim(s) recite(s) encrypting software product that is used to execute the fingerprinting process or the analysis model. 
The limitation of encrypting software product that is used to execute the fingerprinting process or the analysis model, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “encrypting software product” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 8, the claim(s) recite(s) the analysis model is a machine learning model trained based on the keys of the plurality of key-value pairs, which merely describe the type of data model therefore does not recite additional elements integrate the exception into a practical application of the exception, or amounts to significantly more than the recited judicial exception. 

Regarding claim 9, the claim(s) recite(s) generating a representation of each of the plurality of code modules in a common format, wherein generating the fingerprinting process and the analysis model includes generating the fingerprinting process and the analysis model based on the common format.
The limitation of generating a representation of each of the plurality of code modules in a common format, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating a representation of each of the plurality of code modules in a common format” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 10, the claim(s) recite(s) identifying, by the analysis model, the issues in the one or more network devices based on the fingerprinting process.
The limitation of identifying, by the analysis model, the issues in the one or more network devices based on the fingerprinting process, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying the issue” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Regarding claim 11, the claim(s) recite(s) generating a mapping of the respective identifiers to the respective notifications or recommended actions, wherein the mapping is uniquely compatible with the analysis model and the fingerprinting process, the mapping configured to provide the respective notifications or recommended actions based on the respective identifiers.
The limitation of generating a mapping of the respective identifiers to the respective notifications or recommended actions, wherein the mapping is uniquely compatible with the analysis model and the fingerprinting process, the mapping configured to provide the respective notifications or recommended actions based on the respective identifiers, as drafted, is a process that, under the broadest reasonable interpretation, covers performance in mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generating a mapping of the respective identifiers to the respective notifications or recommended actions” in the context in the claim encompasses the user manually setting a time window, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim(s) 16 only recite(s) additional limitations as claim 12 - setting a time window during which the fingerprinting process or the analysis model can be executed; or limiting a number of possible runs of the fingerprinting process or the analysis model. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 10, 12-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh et al. (US Patent Publication No. 2016/0277435, hereinafter “Salajegheh”) in view of Coleman et al. (US Patent Publication No. 2014/0280314, hereinafter “Coleman”).
Regarding claim 1, Salajegheh teaches a method comprising: 
at a service provider network [[0082] a network server],
obtaining a plurality of code modules configured to identify issues in one or more network devices of a target network [[0041], “the smart device (or primary smart device) may generate feature-targeting classifier models locally in the smart device accounting for device-specific features and/or device-state-specific features, the various aspects allow the smart device processor to apply focused classifier models to quickly and efficiently identify, analyze, or classify a complex smart device behavior (e.g., via the observer and analyzer modules, etc.) without causing a significant negative or user-perceivable change in the responsiveness, performance, or power consumption characteristics of the smart device. Feature-targeting classifier models may be generated in response to determining that a device behavior is anomalous.”, the observer and analyzer modules and software for generating feature-targeting classifier models correspond to the claimed code modules, also [0066]-[0069] modules 302-210]; 
based on the plurality of code modules, generating a fingerprinting process [[0080], The behavior observer module 302 may be configured to generate behavior vectors that include a concise definition of the observed behaviors.] configured to produce a fingerprint that includes Each behavior vector may succinctly describe observed behavior of the smart device, software application, or process in a value or vector data-structure (e.g., in the form of a string of numbers, etc.)], and each value of plurality of used for identifying behavior corresponds to the claimed selected data associated with raw data obtained from devices]; [[and]]
based on the plurality of code modules, generating an analysis model [Salajegheh, [0065], the behavior analyzer module 304 may be configured to generate one or more classifier modules 308, each of which may include one or more classifier models (e.g., data/behavior models) that include data and/or information] that is uniquely compatible with the fingerprinting process, the analysis model configured to identify the issues in the one or more network devices based on the ; and 
providing the fingerprinting process and the analysis model to the target network [Salajegheh, [0082] the behavior observer module 302 may receive the initial set of behaviors and/or factors in the form of a classifier model, from a network server 140 and/or a component in a cloud service or network.; [0084] Classifier models are downloaded or received from a network server.; [0115] As discussed above, there are a large number (i.e., thousands) of factors that could contribute to the smart device's malfunction or erroneous behavior, and it may not be feasible to monitor/observe all of the different factors that may contribute to the occurrence of anomalous behavior events.  But, priority of feature observation may be dynamically modified throughout the lifecycle of the system, as desired by manufacturers, service providers, and other entities desiring information about the operation and function of specific feature of smart devices.].
Salajegheh does not appear to explicitly teach a plurality of key-value pairs, wherein each key of the plurality of key-value pairs is a unique key that corresponds to select data, and each value of the plurality of key-value pairs represents information regarding the select data.
However, Coleman teaches the concept of using key-value pairs for representing feature data, i.e., a plurality of key-value pairs, wherein each key of the plurality of key-value pairs is a unique key that corresponds to select data associated with raw data obtained from the one or more network devices, and each value of the plurality of key-value pairs represents information regarding the select data (Coleman, Fig. 101, and [0290], An artifact record may include a collection of simple key value pairs [101.3], which identify a dimension (or more precisely, a cognit, representing a value in dimensional space; in the illustrated case a Boolean true relationship) that have a relationship (are associated) [101.2] with an artifact [101.1]. Each key value pair, in this case, consists of a key: a dimension ID (which could, in many embodiments be identical to a label, but in other embodiments be some form of unique identifier); and a Boolean value: (`1` or `0`) that operates as an expression of whether or not the associated artifact is or is not associated with the given dimension.).
Salajegheh and Coleman are both considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salajegheh to incorporate the teachings of Coleman and provide a plurality of key-value pairs, wherein each key of the plurality of key-value pairs is a unique key that corresponds to select data associated with raw data obtained from the one or more network devices, and each value of the plurality of key-value pairs represents information regarding the select data. One of ordinary skill in the art would have been motivated to make this modification because the key value pairs as suggested by Coleman and the behavior vector of Salajegheh have the same concept to signify a feature or a behavior of the device (see para. [0290] of Coleman), Salajegheh taught each behavior vector may succinctly describe process in a value or vector data-structure (e.g., in the form of a string of numbers, etc.) (see para. [0290] of Salajegheh). 

Regarding claim 2, the combination of Salajegheh and Coleman teaches the method of claim 1; wherein at least one value of the plurality of key-value pairs indicates a presence or an absence of the select data as claimed in claim 2. (Coleman, [0290], Each key value pair, in this case, consists of a key: … a Boolean value: (`1` or `0`) that operates as an expression of whether or not the associated artifact is or is not associated with the given dimension.).  The reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein.

Regarding claim 3, the combination of Salajegheh and Coleman teaches the method of claim 1, wherein at least one value of the plurality of key-value pairs indicates a numerical value associated with the select data as claimed in claim 3. (Coleman, [0290], Each key value pair, in this case, consists of a key: a dimension ID (which could, in many embodiments be identical to a label, but in other embodiments be some form of unique identifier)… It should be obvious to one skilled in the art examples could be alternately embodied as bits, strings, numeric or other types of values, codes or foreign keys.).  The reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein.

Regarding claim 4, the combination of Salajegheh and Coleman teaches the method of claim 1 wherein obtaining the plurality of code modules includes obtaining a plurality of code modules specific to the target network as claimed in claim 4. (Salajegheh, [0068], The behavior observer module 302 may also be configured to monitor/observe smart device operations and events (e.g., system events, state changes, etc.) via the instrumented components, collect information pertaining to the observed operations/events, intelligently filter the collected information, generate one or more observations (e.g., behavior vectors, etc.) based on the filtered information, …). The reasons of obviousness have been noted in the rejection of claim 1 above and applicable herein.

Regarding claim 8, the combination of Salajegheh and Coleman teaches the method of claim 1,  wherein the analysis model is a machine learning model trained based on the keys of the plurality of key-value pairs. as claimed in claim 8. (Salajegheh, [0039], Each classifier model may be a behavior model that includes data and/or information structures (e.g., feature vectors, behavior vectors, component lists, etc.) ….  The classifier models may be generated by using crowd sourcing solutions, behavior modeling techniques, machine learning algorithms, etc.). 

Regarding claim 10, the combination of Salajegheh and Coleman teaches the method of claim 1,  further comprising: identifying, by the analysis model, the issues in the one or more network devices based on the fingerprinting process, as claimed in claim 10. (Salajegheh, [0037], The analyzer module may receive and use the behavior information to generate feature or behavior vectors, generate spatial and/or temporal correlations based on the feature/behavior vectors, and use this information to determine whether a particular smart device behavior, condition, sub-system, software application, or process is anomalous, benign, or not benign (i.e., malicious or performance-degrading)). 

Claims 12-15 recite substantially the same limitations as claims 1-4, respectively, in the form of an apparatus implementing the corresponding method, therefore, they are rejected under the same rationale.

Claims 17-20 recite substantially the same limitations as claims 1-4, respectively, in the form of non-transitory computer readable storage media with instructions for implementing the corresponding method, therefore, they are rejected under the same rationale.

 Claim 5, 6, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh in view of Coleman, as applied to claim 1 above, further in view of Vashisht et al. (US Patent No. 1,1227,047, hereinafter “Vashisht”).
Regarding claim 5, the combination of Salajegheh in view of Coleman teaches the method of claim 1 as outlined above. 
The combination of Salajegheh in view of Coleman does not appear to explicitly teach setting a time window during which the fingerprinting process or the analysis model can be executed.
However, Vashisht teaches setting a time window during which the fingerprinting process or the analysis model can be executed (Col. 13, lines 50-58, a time-based condition can be set to retrieve at periodic intervals of time new training datasets from data store 135 (FIG. 2).) 
Salajegheh, Coleman, and Vashisht are considered to be analogous to the claimed invention because they are in the same field of network security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the updated feature-targeting classifier model (see para. [0111] of Salajegheh) as taught by the combination of Salajegheh in view of Coleman to incorporate the teachings of Vashisht to use a time-based condition, such modification would provide additional customizable control and thus more desirable.  

Regarding claim 6, the combination of Salajegheh in view of Coleman teaches the method of claim 1 as outlined above. 
The combination of Salajegheh in view of Coleman does not appear to explicitly teach limiting a number of possible runs of the fingerprinting process or the analysis model.
However, Vashisht teaches limiting a number of possible runs of the fingerprinting process or the analysis model. (Col. 13, lines 59-65, An event-based condition can be likewise set to retrieve new training datasets from data store 135, such a condition can be set to be satisfied when a predetermined number of new datasets is stored in data store 135, or upon a determination that a sufficient or predetermined threshold number of new types of malware have been recently released by cyber attackers and detected by dataset sources, including CDS's.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the updated feature-targeting classifier model (see para. [0111] of Salajegheh) as taught by the combination of Salajegheh in view of Coleman to incorporate the teachings of Vashisht to use an event-based condition, such modification would provide additional customizable control and thus more desirable.  

Regarding claim 11, the combination of Salajegheh in view of Coleman teaches the method of claim 1 as outlined above. 
The combination of Salajegheh in view of Coleman does not appear to explicitly teach wherein the analysis model is further configured to produce respective identifiers corresponding to respective notifications or recommended actions, generating a mapping of the respective identifiers to the respective notifications or recommended actions, wherein the mapping is uniquely compatible with the analysis model and the fingerprinting process, the mapping configured to provide the respective notifications or recommended actions based on the respective identifiers.
However, Vashisht teaches that the analysis model is further configured to produce respective identifiers corresponding to respective notifications or recommended actions, generating a mapping of the respective identifiers to the respective notifications or recommended actions, wherein the mapping is uniquely compatible with the analysis model and the fingerprinting process, the mapping configured to provide the respective notifications or recommended actions based on the respective identifiers. (Col. 6, lines 12-25, In some instances, the cybersecurity detection engine 105 determines that a digital resource is malicious when such classification (e.g., malicious) is produced with a confidence value that is over a predetermined threshold value, and thus, can activate an alert, execute quarantine process, block the loading or execution of the digital resource, and/or take other action to protect against the digital resource classified as malicious or determined to be part of a cyberattack (e.g., a type of malware).) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the function providing status indications or notifications to the control smart device 120 (see para. [0062] of Salajegheh) as taught by the combination of Salajegheh in view of Coleman to incorporate the teachings of Vashisht to use the classification,  such modification would provide additional customizable control and thus more desirable.  

Claim 16 recites substantially the same limitations as combined feature recited in claims 5 and 6, in the form of an apparatus implementing the corresponding method, therefore, it is rejected under the similar reason as claims 5 and 6.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh in view of Coleman, as applied to claim 1 above, and further in view of Booth, JR. et al. (US Patent Publication No. 2020/0134230, hereinafter “Booth”).
Regarding claim 7, the combination of Salajegheh in view of Coleman teaches the method of claim 1 as outlined above. 
The combination of Salajegheh in view of Coleman does not appear to explicitly teach encrypting software product that is used to execute the fingerprinting process or the analysis model.
However, Booth teaches encrypting software product that is used to execute the fingerprinting process or the analysis model. ([0028], In some embodiments, the host system 160 is to use the edge device's public key to encrypt a machine learning model and make the model inaccessible to other unauthorized devices and software, while the edge device 110 can sign data using device-specific keys to enable cryptographic proof of provenance and chain of custody of, for example, video streams for surveillance use cases.) 
Salajegheh, Coleman, and Booth are considered to be analogous to the claimed invention because they are in the same field of network security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of encryption, other security measures or a combination of security provisions (see para. [0045] of Salajegheh) as taught by the combination of Salajegheh in view of Coleman to incorporate the teachings of Booth to encrypt software product. Such modification would provide additional customizable control and thus more desirable.   

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salajegheh in view of Coleman, as applied to claim 1, further in view of Grantcharov et al. (US Patent Publication No. 2018/0122506, hereinafter “Grantcharov”).
Regarding claim 9, the combination of Salajegheh in view of Coleman teaches the method of claim 1 as outlined above. 
Salajegheh further teach generating a representation of each of the plurality of code modules ([0065], In an aspect, the behavior analyzer module 304 may be configured to generate one or more classifier modules 308, each of which may include one or more classifier models (e.g., data/behavior models) that include data and/or information structures (e.g., decision nodes, etc.) that may be used by a smart device processor to evaluate specific features of a software application or smart device behavior.) in a common format, wherein generating the fingerprinting process and the analysis model includes generating the fingerprinting process and the analysis model based on the common format.  
The combination of Salajegheh in view of Coleman does not appear to explicitly teach a common format. 
However, Grantcharov teaches the use of common format in software system implementation ([0244], The platform may integrate multiple feeds from multiple sources with multiple formats onto a single system, and may ensure that recordings are encoded to a common format that is compatible for subsequent data analysis.)  
Salajegheh, Coleman, and Grantcharov are considered to be analogous to the claimed invention because they are in the same field of network security. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data and/or information structures that may be used by a smart device processor to evaluate specific features of a software application or smart device behavior as taught by the combination of Salajegheh in view of Coleman to incorporate the teachings of Booth to use the common format in software system implementation.  Such modification would provide additional customizable control and thus more desirable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEONGSOOK YI whose telephone number is (571)272-9407. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496